§
    JOSE DEMETRIO PINEDA,                                                   No. 08-21-00143-CR
                                                        §
    Appellant,                                                                 Appeal from the
                                                        §
    v.                                                                      109th District Court
                                                        §
    THE STATE OF TEXAS,                                                      Of Winkler, Texas
                                                        §
    Appellee.                                                                (TC# DC16-5584)



                                                OPINION

         Appellant, Jose Demetrio Pineda, pled guilty to indecency with a child by contact and was

placed on deferred probation. TEX.PENAL CODE ANN. § 21.11(a)(1). In a single issue, Appellant

claims the trial court abused its discretion by revoking his community supervision and adjudicating

his guilt. 1 We affirm.

                                              BACKGROUND

         Appellant was charged with indecency of a child by contact. TEX.PENAL CODE ANN.

§ 21.11(a)(1). The trial court placed Appellant on ten years deferred adjudication community

supervision. Approximately two years later, the State filed a motion to adjudicate Appellant guilty

and revoke his community supervision due to an alleged single violation of his probation terms;

namely, commitment of an offense against the laws of the State—indecent assault, a class A



1
 Appellant challenges his conviction in three separate appeals—08-21-00142-CR, 08-21-00143-CR, 08-21-00144-
CR. We address each appeal separately. This particular appeal solely addresses appellate cause number 08-21-00143-
CR.
misdemeanor. The trial court held an adjudication hearing and found the State’s single alleged

violation to be true. The trial court revoked Appellant’s deferred adjudication community

supervision, adjudicated him guilty and assessed punishment at twenty years confinement in the

Institutional Division of the Texas Department of Criminal Justice. This appeal followed.

                                          DISCUSSION

       In his sole issue on appeal, Appellant asserts the trial court abused its discretion by revoking

his community supervision and adjudicating his guilt.

                              Standard of Review & Applicable Law

       Appellate review of an order revoking probation is limited to abuse of the trial court’s

discretion. Cardona v. State, 665 S.W.2d 492, 493 (Tex.Crim.App. 1984). In probation revocation

cases, the State must prove by a preponderance of the evidence that a condition of supervision was

violated. Id. This burden is satisfied when the greater weight of the credible evidence creates a

reasonable belief that a condition of community supervision has been violated. Rickels v. State,

202 S.W.3d 759, 763-64 (Tex.Crim.App. 2006). In reviewing a revocation order, we view the

evidence in a light most favorable to the verdict, giving deference to the trial court’s credibility

determinations, and to the findings of the violations as true or not. Garrett v. State, 619 S.W.2d

172, 174 (Tex.Crim.App. 1981). Appellant must successfully challenge each violation and present

facts to show reasonable grounds exist to overturn the trial court’s findings of true that led to his

adjudication. Smith v. State, 286 S.W.3d 333, 342 (Tex.Crim.App. 2009).

                                              Analysis

       Appellant was charged with a new state offense—indecent assault. The complaining

witness, Joel Loya, alleged Appellant touched his genitals without his consent. The State

subsequently filed a motion to adjudicate Appellant’s guilt and revoke his community supervision.



                                                  2
The State’s motion alleged Appellant violated the conditions of his community supervision in the

following manner:

       Violation #1.           Defendant committed an offense against the laws of this
                               State. Defendant was charged with Indecent Assault which
                               is a Class A Misdemeanor. This is a violation of condition
                               No. a of the order granting community supervision which
                               states:

       Condition No.a.         Commit no offense against the laws of this State, any other
                               State, or the United States.

Indecent assault is committed when:

       (a)     A person commits an offense if, without the other person’s consent and with
               the intent to arouse or gratify the sexual desire of any person, the person:

               (1)     touches the anus, breast, or any part of the genitals of another
                       person;

                                   .          .         .

       (b)     An offense under this section is a Class A misdemeanor.

TEX.PENAL CODE ANN. § 22.012(a)(1), (b). Thus, the State had to prove, by a preponderance of

the evidence, that Appellant, with the intent to arouse or gratify Appellant’s sexual desire, and

without the consent of Loya, touched Loya’s anus, breast or genitals. See id. On appeal, Appellant

contends the evidence was insufficient to prove he committed indecent assault; specifically, the

evidence was insufficient to prove Loya did not consent to Appellant touching Loya’s genitals.

       At the hearing for the motion to adjudicate, Loya testified in detail. Loya testified he was

hired by Appellant to do yard work at Appellant’s home. When Loya arrived at Appellant’s home,

Appellant asked Loya for a hug. During the hug, Appellant kissed Loya on the cheek and patted

his left buttocks. Appellant kept saying how excited he was and Loya, uncomfortable with the

situation, “watch[ed] his back” and got to work. Later, Appellant and Loya entered Appellant’s

truck to take discarded cacti to the local dump. While in the truck, Loya testified Appellant offered

                                                  3
him an additional $80.00 if Loya allowed Appellant to “get [his] feel on.” Loya described, at that

moment, Appellant reached over and grabbed and wiggled Loya’s genitals. Loya stated he did not

consent to this touching.

       Captain Antonio Garcia of the Kermit Police Department also testified at the motion to

adjudicate hearing. Captain Garcia stated he learned of the indecent assault allegation and met with

Appellant’s community supervision officer, Elvia Hernandez. Captain Garcia and Hernandez

agreed to have a polygraph test conducted with Appellant to determine if the allegations were true.

A polygraph was scheduled; however, at the outset of the polygraph, Appellant admitted to

touching Loya without Loya’s consent.

       Hernandez testified she personally spoke to Appellant at the polygraph because she wanted

to hear it for herself; Appellant admitted to the touching, admitted his intentions were sexual, and

confessed he made a mistake. Angel Hernandez, an officer of the Criminal Investigations Division

of the Texas Department of Public Safety, also testified at the hearing. Officer Hernandez

interviewed Appellant and testified Appellant “did admit that he had touched him without the

victim’s consent, that he had patted the victim on the penis, once again, without -- without the

victim’s consent.” Pineda did not testify during the motion to adjudicate hearing.

       In reviewing a revocation order, the evidence is examined in the light most favorable to the

trial court’s ruling, giving deference to the trial court as the sole trier of fact, the credibility of

witnesses, and the weight to be given to the evidence presented. See Garrett, 619 S.W.2d at 174.

Loya himself testified to the assault, and three officers also testified Appellant admitted he

committed the assault without Loya’s consent. The credibility of the witnesses was to be judged

by the court hearing the motion to revoke probation, not this Court. See id. at 175. Taken in the

light most favorable to the verdict, the greater weight of the credible evidence created a reasonable



                                                  4
belief Appellant committed a new state offense—indecent assault—when Appellant touched

Loya’s genitals without his consent with the intent to arouse or gratify Appellant’s own sexual

desires. TEX.PENAL CODE ANN. § 22.012(a)(1).

       We find the trial court did not abuse its discretion in finding, by a preponderance of the

evidence, that Appellant committed indecent assault, and thus, violated the terms of his community

supervision. Accordingly, it follows the trial court did not abuse its discretion in revoking

Appellant’s community supervision and adjudicating his guilt. Appellant’s sole issue is overruled.

                                        CONCLUSION

       For these reasons, we affirm.



June 29, 2022
                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




                                                  5